Crownhart, J.
{dissenting). The statement of facts in the main opinion is quite complete and I will hot repeat. It is said in the opinion: “We are satisfied that Sharon, the agent of the defendant, perpetrated a moral fraud upon the plaintiff.” I think it was that, and more. It was a criminal fraud. Palotta v. State, 184 Wis. 290, 199 N. W. 72; Corscot v. State, 178 Wis. 661, 190 N. W. 465; Stecher v. State, 168 Wis. 183, 169 N. W. 287.
*521Fraud has been aptly defined as—
“. . . a generic term, and embraces all the multifarious means which human ingenuity can devise, and are resorted to by one individual to get an undue advantage over another by false suggestions, or by the suppression of the truth. No definite and invariable rule can be laid down as a general proposition defining fraud, as it includes all surprise, trick, cunning, dissembling, and any unfair way by which another is cheated. The only boundaries defining it are those which limit human knavery.” Barr v. Baker, 9 Mo. 840, 844.
It is said in 12 Ruling Case Law, 229, that—
“Fraud assumes so many different hues and forms that courts are compelled to content themselves with comparatively ‘few general rules for its discovery and defeat, and allow the facts and circumstances peculiar to each case to bear heavily on the conscience and judgment of the court or jury in determining its presence or absence.”
Here the court concedes the fraud but satisfies its conscience by reference to a technical rule that, to be actionable, the fraud must relate to an existing or past fact and not to a promise of future conduct. This court has not always followed that rule with strictness. In Knott v. Tidyman, 86 Wis. 164, 167, 56 N. W. 632, Mr. Justice Winslow, speaking for the court, said:
_ “These cases present phases of human nature not pleasant to contemplate. A man, weak in mind and fond of liquor, falls into the hands of a designing .and shrewd man whom he thinks to be his friend. The supposed friend plies him with liquor, plays on his fears as to the action of supposed creditors, threatens and cajoles him, until, in a state of intoxication and not realizing what he is doing, the victim at various times signs notes, chattel and real-estate mortgages, covering all his property, amounting to more than $3,000, without a shadow of consideration. That this constitutes fraud cannot be doubted. If courts cannot relieve against such impositions, they fail in an important part of their mission. But they can and do frequently relieve against just *522such machinations. Kuelkamp v. Hidding, 31 Wis. 503. See cases cited in the opinion of Dixon, C. J.”
In that case there was an appeal to the conscience of the court.
But even if we apply the strict rule, it seems perfectly plain to me that the instant case falls within’it. The agent, Sharon, represented to the plaintiff that the banker said he would accept $35 a month as payment on the automobile, whereas in fact the banker told Sharon that he would not accept such payment. The agent, Sharon, further falsely stated that it was their custom to draw the contract and notes to include full payment within a year, but that they would allow the smaller payments to- slide along until the end of the year, when the contract would be renewed. This was another false statement of a purported existing fact. There was no such custom existing. The defendant secured $30 down and gave a receipt, and shortly thereafter delivered the car, received $570 as a further payment, and drew up a written contract, which plaintiff signed. This contract provided for the purchase of the car, the payment of $600 in cash, and the balance on delivery of the car. This was on May 16th. On May 19th he produced a conditional contract of sale and the notes, and for the first time the plaintiff learned that the papers provided for payment of $68 a month. It was then that she protested, but was lulled into security by the false statement of fact that these papers were drawn in accordance with the custom. She thereupon signed the papers, and also signed a paper representing that she was a dressmaker,' earning $35 a week or $1,800 a year, — this, too, under a false statement of fact that it was the custom and quite immaterial as a matter- of fact.
The plaintiff was a housewife of little education and no business experience. She was ’dealing with a’ substantial business concern in her city, upon whose statements of fact she would naturally rely. She was enmeshed in contracts and papers she did not understand.
*523Whoever reads the testimony will realize at once that this woman was weak and credulous, and as clay in the potter’s hands. The agent, Sharon, could mislead her at will. He was somewhat smoother and more dangerous than Palotta, who went to prison (Palotta v. State, 184 Wis. 290, 199 N. W. 72), but equally effective in abstracting money from the credulous woman through his unscrupulous means. I think the evidence against the defendants in the Corscot Case, 178 Wis. 661, 190 N. W. 465, or the Stecher Case, 168 Wis. 183, 169 N. W. 287, was no stronger than against the defendant in this case. Yet in both these cases the defendants were convicted of crime.
If we are to indorse such cunningly devised frauds to prey upon the credulity of the unwary women of the state, I think we have opened the door pretty wide for disreputable business transactions. More than that, we have pointed out the exact method by which the weak and credulous may be robbed of their property without incurring the penalties of the law.